PER CURIAM.
We affirm the order denying post-conviction relief in most respects. However, upon the state’s concession, we reverse and remand appellant’s three sentences in 98-12149, 98-12570, and 98-12578, imposed as both a prison releasee reoffender (PRR) and as a habitual offender. On remand, the trial court should sentence appellant only under the Prison Releasee Reoffender statute. Grant v. State, 770 So.2d 655 (Fla.2000); Yehowshua v. State, 773 So.2d 654 (Fla. 4th DCA 2000).
DELL, STEVENSON, and SHAHOOD, JJ., concur.